Name: Commission Regulation (EEC) No 2063/83 of 25 July 1983 derogating in respect of the 1983/84 marketing year from the quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/24 Official Journal of the European Communities 26. 7. 83 COMMISSION REGULATION (EEC) No 2063/83 of 25 July 1983 derogating in respect of the 1983/84 marketing year from the quality standards for dessert apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738/82 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas Commission Regulation (EEC) No 1641 /71 of 27 July 1971 laying down quality standards for dessert apples and pears (3), as amended by Regulation (EEC) No 2439/82 (4), determined criteria for uniform size, valid for all varieties ; whereas if such criteria were to be applied to Bramley's Seedling apples, those apples, owing to their morphological characteristics could not be placed under Class I , whatever might be their quality characteristics ; whereas a derogation from the standards governing sizing should therefore be laid down for this variety ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the provisions of SectionIII of the quality standards for apples and pears set out in the Annex to Regulation (EEC) No 1641 /71 , the difference in diameter for apples of the Bramley's Seedling variety (Bramley, Triomphe de Kiel) may amount to 10 mm for Class I and II fruit packed in rows and layers and 20 mm for Class I fruit packed in bulk. Article 2 This Regulation shall enter into force on 1 August 1983 . It shall apply for the duration of the 1983/84 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 118 , 20 . 5. 1972, p . 1 . 0 OJ No L 190, 1 . 7. 1982, p . 7. ' (3) OJ No L 172, 31 . 7 . 1971 , p. 1 . ( «) OJ No L 261 , 9 . 9 . 1982, p . 14.